Citation Nr: 9902462	
Decision Date: 01/28/99    Archive Date: 02/04/99

DOCKET NO.  97-33 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased disability evaluation for pes 
planus with residual bilateral foot surgery and degenerative 
changes of the metatarsophalangeal joints of the great toes, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel

INTRODUCTION

This case comes before the Board of Veterans Appeals (BVA or 
Board) on appeal from a June 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the benefits sought on 
appeal.  The veteran had active service from October 1972 to 
June 1975. 


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the veterans appeal has been obtained by the 
RO.

2.  The veteran presents evidence of arthritic changes and 
pain in both feet, has swelling on a daily basis, wears shoe 
implants, has problems with balancing on standing but not 
with walking, walks with a slight limp favoring the left 
foot, and is unable to do squats due to pain.  Additionally, 
his feet turn out (valgus out) approximately 20 to 25 degrees 
as he walks, has loss of motion and decreased tactile 
sensation of the halluces bilaterally, and his disability has 
been characterized as grade III, severe and symptomatic flat 
feet.

3.  The veterans bilateral pes planus is not characterized 
by marked pronation, extreme tenderness of plantar surfaces 
of the feet, marked inward displacement and severe spasm of 
the tendon achillis on manipulation, not improved by 
orthopedic shoes or appliances.


CONCLUSION OF LAW

The schedular criteria for an increased disability 
evaluation, in excess of 30 percent, for pes planus with 
residual bilateral foot surgery and degenerative changes of 
the 

metatarsophalangeal joints of the great toes have not been 
met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 
4.71a, Diagnostic Code 5276 (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veterans 
claim is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
That is, the Board finds that the veteran has presented a 
claim which is not implausible when his contentions and the 
evidence of record are viewed in the light most favorable to 
the claim.  A claim that a service-connected condition has 
become more severe is well grounded where the claimant 
asserts that a higher rating is justified due to an increase 
in severity.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App. 629, 631-632 
(1992).  The Board is also satisfied that all relevant facts 
have been properly and sufficiently developed, as reflected 
by the September 1997 VA examination report discussed below.  
Accordingly, no further assistance to the veteran is required 
to comply with the duty to assist mandated by 38 U.S.C.A. § 
5107(a) (West 1991).

In this case, in a September 1975 rating decision, the 
veteran was awarded service connection for bilateral pes 
planus for hospitalization or outpatient treatment purposes 
only and, in a July 1980 rating decision, he was awarded a 10 
percent disability evaluation under Diagnostic Code 5276-5279 
effective January 1980.  At present, after various changes to 
the veterans award, he is currently rated as 30 percent 
disabled due to pes planus with residual bilateral foot 
surgery and degenerative changes of the metatarsophalangeal 
joints of the great toes under Diagnostic Code 5276, as 
effective July 1997.  At present, the veteran is seeking an 
increased disability evaluation as he believes his disability 
is more disabling than currently evaluated.

The disability ratings are determined by applying the 
criteria set forth in the VAs 

Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1. Where an increase in an 
existing disability rating based on established entitlement 
to compensation is at issue, the present level of disability 
is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  Furthermore, if two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

Moreover, with respect to a disability of the musculoskeletal 
system, the Board notes that such disability is the inability 
to perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, as well as that 
weakness is as important as limitation of motion; a part 
which becomes disabled on use must be regarded as seriously 
disabled.  However, a little-used part of the musculoskeletal 
system, for example, may be expected to show evidence of 
disuse through atrophy.  See 38 C.F.R. § 4.40.  Furthermore, 
the provisions of 38 C.F.R. § 4.45 contemplate inquiry into 
whether there is less, more or weakened movement, excess 
fatigability, incoordination, and impaired ability to execute 
skilled movements smoothly, and pain on movement, swelling, 
deformity, or atrophy of disuse.  Thus, when evaluating 
musculoskeletal disabilities, the VA may, in addition to 
applying schedular criteria, consider granting a higher 
rating in cases in which functional loss due to pain or 
weakness is demonstrated, and pain or weakness on use is not 
contemplated in the relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995).

With respect to the evidence of record, the evidence shows 
the veteran has had problems with his feet since late 1979.  
Specifically, medical records from the John Cochran Division 
of the VA Medical Center in St. Louis, Missouri, dated from 
November 1979 to February 1998 show the veteran has been 
treated  over time for various problems with his feet, 
including but not limited to calluses on the plantar surfaces 
of the feet, feet pain, a 1986 arthroplasty of the first 
metatarsal phalangeal 

joint bilaterally with implantation of silastic hemi-
implants, and a subsequent removal of the silastic implants 
in 1997.  Additionally, the record includes VA examination 
reports dated March 1983 and June 1985, as well as records 
from the Linden Hospital from June 1982 to October 1982 
noting the veteran suffered from symptomatic bilateral pes 
planus with a history of surgery and hypertrophic arthritis 
in both feet.

In addition, a January 1987 letter from the Albany Medical 
College notes the veterans bilateral feet condition, which 
existed prior to service, could often lead to  pain as the 
veteran grew older.  And, VA examination reports dated 
January 1987 and December 1988 confirm the veterans 
diagnoses of pes planus with a history of two prior surgeries 
with calluses and degenerative joint disease of the left 
first metatarsal.

More importantly, a September 1997 VA examination report 
indicates the veteran reported he had feet pain and swelling 
at the end of the day on a daily basis, wore shoe implants, 
and has problems with balancing on standing, but not with 
walking.  Upon examination, the veteran walked with a slight 
limp favoring the left foot, was unable to do squats due to 
pain, appeared to have grade III flat feet, and had feet 
which turned out (valgus out) approximately 20 to 25 degrees 
as he walked.  In addition, the veteran presented evidence of 
active range of motion of the ankles, but loss of motion and 
decreased tactile sensation of the halluces bilaterally.  The 
veteran was diagnosed with grade III severe and symptomatic 
flat feet, loss of motion of the right big toe and moderate 
loss of motion of the left big toe, and mild sensory 
neuropathy of the halluces bilaterally.  Moreover, April and 
September 1997 VA radiology reports note the veteran 
presented evidence of heterotopic bone formation at the first 
left metatarsal joint and metallic shaft at the second left 
metatarsal joint, as well as bony spurs over the left foots 
distal talus and adjacent naviculus.  No evidence of 
arthritic changes were noted in the right foot.     

Finally, during a February 1998 appeal hearing before a 
hearing office, the veteran 

testified that he had pain and swelling of the feet every 
day.  In addition, the veteran indicated that he works as 
supervisor for the U. S. Postal Service, and that his 
disability interfered with his employment as special 
accommodations had to be procured so that he was not required 
to stand on his feet for long periods of time.  In support of 
his contentions, the veteran submitted a February 1998 letter 
from Cora S. James, Manager of Customer Service Operations at 
the U. S. Postal Service.

As to the applicable law, under Diagnostic Code 5276, a 30 
percent disability evaluation is warranted for a severe, 
acquired flatfoot disability with objective evidence of 
marked deformity (pronation, abduction, etc.), pain on 
manipulation and use accentuated, indication of swelling on 
use, and characteristic callosities.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5276 (1998).  And, a 50 percent disability 
evaluation is awarded for a pronounced, acquired flatfoot 
disability with marked pronation, extreme tenderness of 
plantar surfaces of the feet, marked inward displacement and 
severe spasm of the tendo achillis on manipulation, not 
improved by orthopedic shoes or appliances.  Id.

After a review of the evidence of record, the Board finds 
that the veteran currently presents evidence of arthritic 
changes and pain in both feet, has swelling on a daily basis, 
wears shoe implants, has problems with balancing on standing 
but not with walking, walks with a slight limp favoring the 
left foot, and is unable to do squats due to pain.  
Additionally, his feet turn out (valgus out) approximately 20 
to 25 degrees as he walks, has loss of motion and decreased 
tactile sensation of the halluces bilaterally, and his 
disability has been characterized as grade III, severe and 
symptomatic flat feet.  However, the evidence of record does 
not show the veteran has extreme tenderness of the plantar 
surfaces, has marked inward displacement, and has severe 
spasms of the tendon achillis on manipulation. 

As such, the veteran does not meet the criteria described 
above for an increased disability evaluation, in excess of 30 
percent, under Diagnostic Code 5276.  As the veterans 
disability more nearly approximates a disability 
characterized by severe, 

acquired flatfoot disability with objective evidence of 
marked deformity (pronation, abduction, etc.), pain on 
manipulation and use accentuated, indication of swelling on 
use, and characteristic callosities, the Board finds that the 
current award of a 30 percent disability evaluation under DC 
5276 is appropriate for the veterans pes planus with 
residual bilateral foot surgery and degenerative changes of 
the metatarsophalangeal joints of the great toes.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5276 (1998).

Additionally, in considering 38 C.F.R. §§ 4.40 and 4.45, 
which inquires about factors such as functional loss due to 
pain or weakness, excess fatigability, incoordination, pain 
on movement, and instability, see also DeLuca v. Brown, 8 
Vet. App. 202, 204- 07 (1995), the Board finds that the 
veterans current award of a 30 percent disability evaluation 
provides for the veterans painful motion and/or weakened 
movement.  Thus, as the evidence does not show the veteran 
suffers from additional functional loss due to pain or 
weakness, a disability evaluation in excess of 30 percent is 
not warranted under 38 C.F.R. § 4.40, 4.45, 4.59, and DeLuca 
v Brown, 8 Vet. App. 202 (1995). 

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (1998) have been 
considered as required by the holding of the United States 
Court of Veterans Appeals in Schafrath v. Derwinski, 1 Vet. 
App. 589, 593 (1991), including the provisions of 38 C.F.R. 
§ 3.321(b)(1), which provides procedures for assignment of an 
extra-schedular evaluation.  In the instant case, the veteran 
testified during his February 1998 appeal hearing that his 
disability interfered with his employment as special 
accommodations had to be procured so that he was not required 
to stand on his feet for long periods of time.  As well, he 
submitted in support of his claim a February 1998 letter from 
Cora S. James , Manager of Customer Service Operations at the 
U. S. Postal Service.

However, upon examination of the evidence of record, the 
Board finds that the veteran has not shown that his 
disability has caused marked interference with 

employment, the need for frequent periods of hospitalization, 
or otherwise has rendered impracticable the application of 
the regular schedular standards.  Specifically, the evidence 
shows the veterans disability has interfered with his 
current employment; however, there is no evidence that his 
disability has caused him to miss work excessively or on a 
regular basis, or that his disability has caused him a loss 
of earning capacity.  Thus, in the absence of evidence of 
such factors, as well as the fact that the veteran has had an 
opportunity to submit evidence and/or argument on that 
question during his February 1998 appeal hearing, the Board 
is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  As 
well, the Board finds that the veteran has not been 
prejudiced thereby.  See Bagwell v. Brown, 9 Vet. App. 237, 
238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); VAOPGCPREC 6-
96.



ORDER

An evaluation in excess of 30 percent for pes planus with 
residual bilateral foot surgery and degenerative changes of 
the metatarsophalangeal joints of the great toes is denied.



		
	JOHN R. PAGANO
	Acting Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
